significant index number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug qe tep kala re dear this letter is to inform you of an adverse decision regarding your request for an automatic amortization extension as permitted in sec_431 of the internal_revenue_code the code this extension would have been effective for the plan_year beginning date the adverse decision is due to the fact that the funding improvement plan was not adopted during the plan_year sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan must submit the required information to meet the criteria in sec_431 d b including a certification from the plan’s actuary that in part ii the plan_sponsor has adopted a plan to improve the plan's funding status the actuarial certification provided indicated that the plan_sponsor has devised a plan to improve the plan's funding status under wrera the pian sponsor froze the plan's status on date once the plan’s status is certified as of date the plan_sponsor will devise a plan to improve the plan's funding status of the irs spoke with the pian’s actuary - on to clarify whether a plan to improve the funding status was devised for confirmed that had not occurred apri the plan_year beginning april during the date conference of right ‘ indicated that board minutes for the date meeting may indicate that a funding improvement plan was adopted by march such plan was adopted therefore sec_431 d a ii has not been met given that the time period for adopting a funding improvement plan for the year ended march has passed we cannot provide a favorable ruling for an extension a review of those minutes did not indicate that 20_ pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you require further assistance in this matter please contact sincerely yours david m ziegler manager ep actuarial group
